Allowance
	This action is responsive to amendment received on 11/23/20, after final response filed on 4/14/21 and an interview (see below).  Claims 33-42 are pending.

Terminal Disclaimer
	The terminal disclaimer filed on 5/19/21 has been reviewed and is entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Leege on August 16, 2021.

AMENDMENT TO CLAIMS
33.	(Currently Amended) A computer-implemented method comprising:
allocating a virtual machine for use by a user;
transmitting data to a device to cause a user interface for a tagging service of a computer services provider to be presented to [[a]] the user, wherein the computer services provider executes and manages at least [[a]] the virtual machine for the user;
receiving, from the device at an application programming interface (API) associated with the tagging service, a request to associate a user-supplied tag with the virtual machine, the request being generated by the device based on an interaction of the user with the user interface, the request including the user-supplied tag and an identifier of the virtual machine, wherein the user-supplied tag comprises an alphanumeric string;
storing in a data store, an association between the user-supplied tag and 
receiving a query seeking a list of identifiers of computing resources associated with at least the user-supplied tag;
transmitting a query result including the list of identifiers, the list including at least the identifier of the virtual machine; and
performing, by the computer services provider, a management action on each computing resource identified in the list of identifiers.
42.	(Currently Amended) The computer-implemented method of claim 33, wherein the query further includes an identifier of a particular location or region.

46.	(Currently Amended) A computer services provider system comprising:
one or more hardware processors; and
a memory with stored instructions that, when executed by at least one of the one or more hardware processors, cause the computer services provider system to: 
allocate a virtual machine for use by a user;
transmit data to a device to cause a user interface for a tagging service of the computer services provider system to be presented to [[a]] the user, wherein the computer services provider system executes and manages at least [[a]] the virtual machine for the user;
receive, from the device at an application programming interface (API) associated with the tagging service, a request to associate a user-supplied tag with the virtual machine, the request being generated by the device based on an interaction of the user with the user interface, the request including the user-supplied tag and an identifier of the virtual machine, wherein the user-supplied tag comprises an alphanumeric string;
store, in a data store, an association between and 
receive a query seeking a list of identifiers of computing resources associated with at least the user-supplied tag;

perform a management action on each computing resource identified in the list of identifiers.
48.	(Cancelled)

50.	(Currently Amended) A non-transitory computer-readable storage medium having stored instructions that, when executed by a computing services provider system comprising a processor, cause the computing services provider system to perform operations comprising:
allocating a virtual machine for use by a user;
transmitting data to a device to cause a user interface for a tagging service of a computer services provider system to be presented to [[a]] the user, wherein the computer services provider system executes and manages at least [[a]] the virtual machine for the user;
receiving, from the device at an application programming interface (API) associated with the tagging service, a request to associate a user-supplied tag with the virtual machine, the request being generated by the device based on an interaction of the user with the user interface, the request including the user-supplied tag and an identifier of the virtual machine, wherein the user-supplied tag comprises an alphanumeric string;
storing, in a data store, an association between and 
receiving a query seeking a list of identifiers of computing resources associated with at least the user-supplied tag;
transmitting a query result including the list of identifiers, the list including at least the identifier of the virtual machine; and
performing a management action on each computing resource identified in the list of identifiers.
52.	(Canceled)


Allowable Subject Matter
	Claims 31-47 and 49-51 are allowable over the prior art of record, renumbered as claims 1-18, respectively.
	The following is an examiner’s statement of reasons for allowance:
	Claims 8, 28 and 33 are allowable because the best prior art of record or that encountered in searching for the invention fail to disclose or suggest allocating a virtual machine for use by a user, receiving from a device at an API a request to associate user supplied tag with a virtual machine, the request generated by the device based on user interaction with user interface, the tag comprising an alphanumeric string, storing in a data store an association between the user supplied tag and the virtual machine and performing a management action on each computing resource identified in a list of identifiers, the list including at least the identifier of the virtual machine, as claimed in addition to the other claim provisions.  
	With regard to claims 34-45, 47, 49 and 51, they depend from allowable claims 33, 46 and 50 respectively, and are therefore allowable on the merits.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents show the state of art in the field of data processing:
	USPN. 2008/0244546	USPN. 2010/0064293	USPN. 2013/0283263
	USPN.  2014/0040964	USPN.  6542908  
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






August 17, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158